

115 HR 6943 IH: Creating Enforcement Authority to Stop Enablers of Robocalls Act
U.S. House of Representatives
2018-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6943IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2018Mrs. Dingell introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo permit the Federal Trade Commission to implement and enforce the Telemarketing and Consumer
			 Fraud and Abuse Prevention Act with respect to certain common carriers,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Creating Enforcement Authority to Stop Enablers of Robocalls Act or the CEASE Robocalls Act. 2.Authority of FTC to implement and enforce Telemarketing and Consumer Fraud and Abuse Prevention Act (a)In generalNotwithstanding any limitation in section 6 of the Telemarketing and Consumer Fraud and Abuse Prevention Act (15 U.S.C. 6105), the exceptions to the powers of the Commission under the Federal Trade Commission Act (15 U.S.C. 41 et seq.) relating to common carriers shall not apply to implementation or enforcement by the Commission, with respect to common carriers subject to the Communications Act of 1934 (47 U.S.C. 151 et seq.) and all Acts amendatory thereof and supplementary thereto, of the Telemarketing and Consumer Fraud and Abuse Prevention Act (15 U.S.C. 6101 et seq.), the Telemarketing Sales Rule (16 C.F.R. part 310), or any other regulation issued by the Commission under section 3 of such Act (15 U.S.C. 6102).
 (b)Commission definedIn this section, the term Commission means the Federal Trade Commission. 